Citation Nr: 1022665	
Decision Date: 06/18/10    Archive Date: 06/24/10

DOCKET NO.  09-49 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a right forearm 
wound.

2.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD).

3.  Entitlement to service connection for a lumbar spine 
disability.

4.  Entitlement to a compensable evaluation for service-
connected residuals of a shell fragment wound to the left 
thigh. 


REPRESENTATION

Veteran represented by:	Gregory D. Keenum, Attorney 


WITNESS AT HEARING ON APPEAL

G.K.
ATTORNEY FOR THE BOARD

S. Bush, Counsel


INTRODUCTION

The Veteran served on active duty from October 1942 to March 
1947 and from December 1948 to June 1964.  He is a decorated 
combat Veteran and his awards include the Purple Heart medal.

This matter comes before the Board of Veterans' Appeals 
(Board) from an April 2009 RO rating decision.

In May 2010, due to the fact the Veteran was under home 
health and hospice care and unable to appear, the Veteran's 
attorney testified on his behalf at a video conference 
hearing over which the undersigned Acting Veterans Law Judge 
presided.  A transcript of the hearing has been associated 
with the claims file.

The issue of entitlement to service connection for a left 
forearm disorder has been raised by the record, but has not 
been adjudicated by the Agency of Original Jurisdiction 
(AOJ).  Therefore, the Board does not have jurisdiction over 
it, and it is referred to the AOJ for appropriate action.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The record does not contain a current diagnosis of a 
right forearm wound.

2.  The record does not contain a current diagnosis of PTSD.

3.  The Veteran's currently diagnosed lumbar spine disability 
first manifested during his lengthy period of active military 
service.

4.  The competent evidence of record supports a conclusion 
that there is no underlying muscle damage or other disabling 
effects as a result of the Veteran's shell fragment wound to 
the left thigh.


CONCLUSIONS OF LAW

1.  A right forearm wound was not incurred in service.  38 
U.S.C.A. §§ 1110, 1131, 5107, 1154(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2009).

2.  PTSD was not incurred in service.  38 U.S.C.A. §§ 1110, 
1131, 5107, 1154(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.304 (2009).

3.  A lumbar spine disability was incurred as a result of 
active military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.303, 3.304 (2009); VAOCGPREC 67-90.

4.  The criteria for a compensable disability rating for the 
Veteran's service-connected residuals of a shell fragment 
wound to the left thigh are not met.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. §§ 4.31, 4.118, Diagnostic Code (DC) 
7805 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA 
has duties to notify and assist claimants in substantiating a 
claim for VA benefits. 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any 
information and medical or lay evidence not of record (1) 
that is necessary to substantiate the claim; (2) that VA will 
obtain and assist the claimant in obtaining; and (3) that the 
claimant is expected to provide.  38 C.F.R. § 3.159(b)(1); 
see also Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002); Charles v. Principi, 16 Vet. App. 370, 373-74 (2002).

VCAA notice requirements apply to all five elements of a 
service-connection claim, including the downstream disability 
rating and effective date elements.  See Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006), aff'd sub nom.  Hartman 
v. Nicholson, 483 F.3d 1311 (2007).

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II). 

In Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 
2009), the Federal Circuit Court held that "the notice 
described in 38 U.S.C. § 5103(a) need not be Veteran 
specific."  Similarly, "while a Veteran's 'daily life' 
evidence might in some cases lead to evidence of impairment 
in earning capacity, the statutory scheme does not require 
such evidence for proper claim adjudication."  Thus, the 
Federal Circuit held, "insofar as the notice described by 
the Veterans Court in Vazquez-Flores requires the VA to 
notify a Veteran of alternative diagnostic codes or potential 
"daily life" evidence, we vacate the judgments."

In light of the fully favorable outcome as to the claim for 
service connection for a lumbar spine disability, no 
discussion of VA's duty to notify and assist is necessary.  
With respect to the remaining issues on appeal, a pre-
adjudication letter satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) was sent to the Veteran in April 2009.  
This letter informed him of his and VA's respective 
responsibilities in obtaining supporting evidence and also 
apprised him of the disability rating and downstream 
effective date elements of his claim.  In addition, the 
notice letter included the criteria for establishing an 
increased rating and service connection.

VA also fulfilled its duty to assist the Veteran by obtaining 
all relevant evidence in support of his claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159.  The RO obtained all relevant 
medical and other records that he identified.  He was also 
examined for VA compensation purposes in February 2009 and 
April 2009.  

It appears that the February 2009 examination report was made 
without the benefit of reviewing the Veteran's claims file.  
In many instances, the Court has held that a failure to 
review the claims file renders a VA examination inadequate 
for rating purposes.  See, e.g., Proscelle v. Derwinski, 2 
Vet. App. 629, 932 (1992) ("The [VA] examiner should have 
the Veteran's full claims file available for review."), but 
see Snuffer v. Gober, 10 Vet. App. 400, 403- 04 (1997) 
(review of claims file is not required where it would not 
change the objective and dispositive findings made during a 
medical examination).  See also 38 C.F.R. §§ 4.1, 4.2.  

Nonetheless, the Court has held that when VA undertakes to 
provide a medical examination or obtain a medical opinion, 
the relevant inquiry is whether "the examiner providing the 
report or opinion is fully cognizant of the claimant's past 
medical history."  Nieves-Rodriguez v. Peake, 22 Vet. App. 
295, 301 (2008)  

Although the evidence reveals that the examiner did not 
review the claims file, the February 2009 VA examination 
report was sufficiently detailed with pertinent history, 
impact on employment and daily life, and clinical findings 
consistent with the other examination reports of record.  In 
addition, it is not shown that the examination was in any way 
incorrectly conducted or that the VA examiner failed to 
address the clinical significance of the Veteran's shell 
fragment wound disability.  

Thus, the Board is of the opinion that the February 2009 VA 
examiner was apprised of the relevant medical history of the 
Veteran as it pertains to his current claim for a compensable 
rating.  Accordingly, the February 2009 VA examination 
report, along with the examination reports and medical and 
other evidence on file contains the information needed to 
assess the issues on appeal.  38 C.F.R. §§ 3.327, 4.2.  Thus, 
the Board finds that no further development is needed to meet 
the requirements of the VCAA.

II.  Service Connection

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.  If a condition noted during service is not 
determined to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 C.F.R. § 3.303(b).  Service 
connection may also be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in- service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999.  Such determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).

In cases where a Veteran asserts service connection for 
injuries or disease incurred or aggravated in combat, 38 
U.S.C.A. § 1154(b) and its implementing regulation, 38 C.F.R. 
§ 3.304(d), are applicable.  This statute and regulation ease 
the evidentiary burden of a combat Veteran by permitting the 
use, under certain circumstances, of lay evidence.  If the 
Veteran was engaged in combat with the enemy, VA shall accept 
as sufficient proof of service connection satisfactory lay or 
other evidence of service incurrence, if the lay or other 
evidence is consistent with the circumstances, conditions, or 
hardships of such service. 38 U.S.C.A. § 1154(b); 38 C.F.R. 
§ 3.304(d).  To establish service connection, however, there 
must be medical evidence of a nexus between the current 
disability and the combat injury.  See Dalton v. Nicholson, 
21 Vet. App. 23, 36-37 (2007); Libertine v. Brown, 9 Vet. 
App. 521, 523-24 (1996).

Where the determinative issue involves medical causation or a 
medical diagnosis, competent medical evidence is required.  
See 38 C.F.R. § 3.159(a)(1)(2009).  The Board's has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics and its 
relationship to other items of evidence."  Madden v. Gober, 
125 F.3d 1477, 1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Right Forearm Wound/PTSD

The Veteran has neither provided nor identified medical 
evidence to show current diagnoses of right forearm wound or 
PTSD, and the service treatment records (STRs) do not show 
any complaints, findings, or diagnoses of a right forearm 
disability or a psychiatric disability.  Significantly, since 
service discharge, no diagnoses of a right forearm wound or 
PTSD has been shown and the Veteran does not contend 
otherwise.  Indeed, with respect to the right forearm wound, 
the Veteran has indicated in a statement filed after his 
initial claim in January 2009 that he sought service 
connection for a left forearm wound, and as noted in the 
Introduction this matter has been referred to the RO for 
initial adjudication.  As for the PTSD claim, April 2009 VA 
examiner found the Veteran did not evidence a current 
psychiatric disability, and the Veteran's attorney 
specifically testified that the Veteran did not have a 
current diagnosis of PTSD.  Thus, because the medical 
evidence does not show the presence of right forearm wound or 
PTSD, the Board finds that the preponderance of the evidence 
is against the claims.  Dalton, supra.

Lumbar Spine Disability

The evidence reflects current diagnoses of scoliosis and 
degenerative joint disease of the lumbar spine.  

Notably, congenital or developmental defects such as 
scoliosis are not diseases or injuries within the meaning of 
applicable law and regulations for VA compensation purposes.  
38 C.F.R. § 3.303(c) (2009).  However, VA's General Counsel 
has held that service connection may be granted for diseases 
of hereditary origin.  VAOPGCPREC 82-90.  More specifically, 
diseases of hereditary origin can be considered to be 
incurred in service if their symptomatology did not manifest 
itself until after entry on duty.  At what point the 
individual starts to manifest the symptoms associated with 
the disease is a factual, not a legal issue, that must be 
determined in each case based on all the medical evidence of 
record.  Thus, service connection may be granted for 
hereditary diseases which either first manifest themselves 
during service or which preexist service and progress at an 
abnormally high rate during service.  VAOPGCPREC 67-90.

After review of the Veteran's extensive STRs, it is apparent 
that the Veteran's scoliosis first manifested during active 
duty.  Examinations dated in January 1943, September 1943, 
November 1943, July 1944, January 1945, December 1948, March 
1950, April 1951, March 1952, March 1953, and April 1958 
marked spine, bones, joints and muscles as normal.  In a 
September 1960 clinical record, the Veteran was first 
diagnosed with "scoliosis, cause unknown," which was noted 
to be incurred in the line of duty.  Additionally, he 
presented for treatment of lumbar spine pain in February 
1961, at which time he was diagnosed with muscle spasm in the 
lumbar area secondary to accommodating for scoliosis and the 
normal aging process.  Subsequent examination reports, to 
include his January 1964 retirement examination, reflect a 
diagnosis of scoliosis and the fact that the Veteran was 
granted a waiver for Flying Status Class II due to a 
disabling episode of back pain in 1961.  

Based on the above, it is clear that the congenital element 
of the Veteran's current lumbar spine disability was first 
manifested on active duty.  VAOPGCPREC 67-90.  Accordingly, 
service connection for a lumbar spine disability, which 
currently includes scoliosis and degenerative joint disease 
of the lumbar spine, is warranted.

III.  Compensable Evaluation for Shell Fragment Wound to the 
Left Thigh

As is the case here, where entitlement to compensation has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  See Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994). Nevertheless, where the evidence contains 
factual findings that show a change in the severity of 
symptoms during the course of the rating period on appeal, 
assignment of staged ratings would be permissible.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007).

The Veteran has been rated noncompensably disabling for his 
residuals of a shell fragment wound to the left thigh since 
July 2006 under 38 C.F.R. § 4.118, DC 7805.  The Board notes 
that revised provisions for evaluating scars have been 
enacted, effective on October 23, 2008.  According to the new 
regulation, the revised provisions are applicable only to 
claims received on or after October 23, 2008.  73 Fed. Reg. 
54708 (Sept. 23. 2008).  The Veteran's claim dates from 
January 2009, so only the current schedular criteria are 
applicable.  Cf. VAOPGCPREC 7-2003.

DC 7805 applies to other scars (including linear scars) and 
other effects of scars evaluated under Diagnostic Codes 7800, 
7801, 7802, and 7804.  A rating is to be assigned on the 
basis of any disabling effect(s) not considered in a rating 
provided under DCs 7800-04 under another appropriate 
diagnostic code.

When the schedule does not provide a zero percent evaluation 
for in a Diagnostic Code, a zero percent evaluation will be 
assigned when the requirements for a compensable evaluation 
are not met.  38 C.F.R. § 4.31.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  
One diagnostic code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis and demonstrated symptomatology.  Any 
change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).

Crucially, the February 2009 VA examiner found no evidence of 
muscle damage associated with the service-connected shell 
fragment wound.  Accordingly, rating the Veteran under the 
codes for muscle injuries is not appropriate.  

Instead, the Board finds that rating the Veteran's service-
connected disability under the skin codes is more 
appropriate, as he evidences a scar on the left thigh.  
Review of the revised scar codes shows that DC 7800 is 
inapplicable to the present appeal, as the Veteran's scar is 
not on his head, face or neck.  Additionally, the Veteran's 
scar is not deep, painful or unstable, and does not cover an 
area of 144 square inches or greater, so DCs 7801-7804 are 
not applicable to the Veteran's claim.  

Therefore, the Board will continue evaluate the Veteran's 
service-connected shell fragment residuals under the catch-
all scar code, or DC 7805.

Here, the Veteran was afforded a VA scars examination in 
February 2009, in which the Veteran recounted the initial 
shell fragment wound to the left thigh.  He indicated that 
the scar "has not bothered him at all," and has not 
bothered him over the past 60 plus years.  He offered no 
complaints of pain.  Physical examination revealed a 
superficial, linear scar 4 centimeters above the left knee 
measuring 6 centimeters in length.  The scar was non-tender, 
not adherent and slightly hypopigmented.  There was no 
tenderness to palpation and no irregularity of the skin.  The 
scar was neither raised nor depressed, evidenced no 
inflammation, edema, disfigurement, or keloid formation, and 
there was no inflexibility of the skin in the skin 
surrounding the scar.  The examiner noted there was no loss 
of function and no limitation of motion due to the scar.  
Diagnosis was "shrapnel injury to the left thigh in 1944 or 
1945.  No complaints offered.  The scar is stable, without 
any limitation of function or motion."

VA treatment records are negative for any findings with 
regards to the left thigh scar.

As the above-cited evidence indicates the Veteran's left 
thigh scar is completely asymptomatic and causes no disabling 
effects, a compensable rating is not warranted under DC 7805.  

Additionally, there is no showing that the Veteran's service- 
connected residuals of a shell fragment wound to the left 
thigh resulted in so exceptional or unusual a disability 
picture as to warrant the assignment of any higher evaluation 
on an extra-schedular basis.  See 38 C.F.R. § 3.321(b)(1).  
In this regard, the Board notes that the Veteran's disability 
has not been shown to markedly interfere with employment, to 
warrant frequent periods of hospitalization, or to otherwise 
render impractical the application of the regular schedular 
standards.  In the absence of evidence of any of the factors 
outlined above, the criteria for referral for consideration 
of an extraschedular rating have not been met.  See Bagwell 
v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 
Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 
227 (1995).


ORDER

Service connection for a right forearm wound is denied.

Service connection for PTSD is denied.

Service connection for a lumbar spine disability is granted.

A compensable evaluation for service-connected residuals of a 
shell fragment wound to the left thigh is denied. 

____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


